DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US 2012/0068827).
Regarding claim 1, Yi discloses a wireless sensor, comprising: 
at least one sensing circuit (via piezoelectric elements 2CS to sense state of structure, Para. 24, 46-48 and 55); 
a modulator operably connected to the at least one sensing circuit and configured to modulate an input signal using variations in input impedance produced by the at least one sensing circuit to produce a modulated output signal (via backscatter modulator to send electromagnetic signal containing sensor identification data and information about the state of the structure 1 being monitored, Para. 48-49 and 70-72); and 

Regarding claim 2, Yi discloses a multi-port direct conversion structure comprising: 
a first coupler providing a first port for receiving the input signal (via demodulator 17, Para. 72 and 75); 
a second coupler providing further ports, the second coupler being connected to a first sensing circuit and configured to modify the input signal using sensor data obtained by the first sensing circuit (via sensor interface 12 and control logic 14, Para. 67 and 69-70); 
a third coupler providing further ports, the third coupler being connected to the second sensing circuit and configured to modify the input signal using reference data obtained by the second sensing circuit (via sensor interface 12 and control logic 14, Para. 67 and 69-70); and 
a combiner for combining the modified input signals to produce the modulated output signal (via control logic 14, Para. 69-70).
Regarding claim 3, Yi discloses a signal generator powered by a power source provided in the wireless sensor to provide the input signal (via clock generator 13, Para. 73). 
Regarding claim 4, Yi discloses a battery as the power source (via energy storage 10, Para. 46). 
Regarding claim 5, Yi discloses wherein the input signal is obtained from a wireless signal received by a receiving element of the wireless sensor (via signal received from reader, Para. 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi, and further in view of Kenington (US 6,707,338).
Regarding claim 6, Yi fails to disclose a receiving element configured to wirelessly receive a signal at a first frequency (via antenna 5, Fig. 5); but fails to disclose a frequency multiplier to multiply the frequency of the received signal to provide the input signal.

From the teachings of Kenington, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yi to include a frequency multiplier to multiply the frequency of the received signal to provide the input signal as taught by Yi to provide the input signal without the need for a local oscillator.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi, and further in view of Kirner (US 4,138,678).
Regarding claim 7, Yi disclose wherein the transmitting element comprises a transmitting/receiving element (via antenna 5, Fig. 5), but fails to disclose the wireless sensor further comprising: a circulator for redirecting a signal received by the transmitting/receiving element as the input signal to the modulator, and for redirecting the modulated output signal received from the modulator to the transmitting/receiving element to be wirelessly transmitted to the receiver.
Kirner teaches including a circulator in a transponder to send and receive signals via a single antenna circuit (via circulator 22, col. 3, lines 21-24 and Fig. 2).
From the teachings of Kirner, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yi to include the wireless sensor further comprising: a circulator for redirecting a signal received by the transmitting/receiving element as the input signal to the modulator, and for redirecting the modulated output signal received from the modulator to the transmitting/receiving element to be wirelessly transmitted to the receiver in order to eliminate the need for separate receiver and transmitter antenna circuits.
Claim 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi, and further in view of Emmerling (US 6,867,686).

Emmerling teaches a code sequence can be used to generate a transponder identifier (col. 2, lines 47-57).
From the teachings of Emmerling, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yi to include a third coupler providing further ports, the third coupler being connected to a pilot sequence generator and configured to modify the input signal using the pilot data generated by the pilot sequence generator in order to allow identification of the transponder by a reader.
Regarding claim 11, Yi discloses a signal generator to provide the input signal (via clock generator 13, Para. 73); and a power source for powering the signal generator and the pilot sequence generator (via energy storage 10, Para. 46). 
Regarding claim 12, Yi discloses the power source comprises a battery, a solar cell, a piezoelectric material, a super-capacitor, or a power-harvesting system (via energy storage 10, Para. 46). 
Regarding claim 13, Yi discloses wherein the input signal is obtained from a wireless signal received by a receiving element of the wireless sensor (via demodulator 17, Para. 72 and 75). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Emmerling, and further in view of Kenington (US 6,707,338) and Kim (US 2011/0176462).
Regarding claim 14, Yi disclose a receiving element configured to wirelessly receive a signal at a first frequency (via antenna 5, Fig. 5), but Yi and Emmerling fails to disclose a frequency multiplier to multiply the frequency of the received signal.

From the teachings of Kenington, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yi to include a frequency multiplier to multiply the frequency of the received signa as taught by Yi to provide an input signal without the need for a local oscillator.
The combination of Yi, Emmerling and Kenington fails to disclose a DC-RF separator to separate a DC component of the multiplied received signal to power the pilot sequence generator, and an RF component of the multiplied received signal to provide the input signal.
 Kim teaches a communication device including a DC-RF separator for separating an RF signal and DC power, wherein the DC power can be used to power circuits in the communication device (Para. 39 and 41).
From the teachings of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yi, Emmerling and Kenington to include a DC-RF separator to separate a DC component of the multiplied received signal to power the pilot sequence generator, and an RF component of the multiplied received signal to provide the input signal in order to eliminate the need to power the sequence generator.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Emmerling, and further in view of Kim (US 2011/0176462).
Regarding claim 15, Yi discloses a transmitting/receiving element (via antenna 5, Fig. 5), But the combination of Yi and Emmerling fails to disclose the wireless sensor further comprising: a circulator for redirecting a signal received by the transmitting/receiving element to a divider; the divider for directing a portion of the received signal to an RF to DC converter to provide power to the pilot sequence generator and a remaining portion of the received signal as the input signal to the modulator; the 
Kim teaches a wireless communication device including a circulator for redirecting a signal received by the transmitting/receiving element to a divider; the divider for directing a portion of the received signal to an RF to DC converter to provide power; the circulator also for redirecting output signal to the transmitting/receiving element to be wirelessly transmitted (see Paras. 39, 41, 71, 81, 102).
From the teachings of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yi and Emmerling to include the wireless sensor further comprising: a circulator for redirecting a signal received by the transmitting/receiving element to a divider; the divider for directing a portion of the received signal to an RF to DC converter to provide power to the pilot sequence generator and a remaining portion of the received signal as the input signal to the modulator; the circulator also for redirecting the modulated output signal received from the modulator to the transmitting/receiving element to be wirelessly transmitted to the receiver in order to receive and transmit signals with one antenna circuit and provide power to the generator, thereby reduce power requirements.
Regarding claim 16, Yi discloses a transmitting/receiving element (via antenna 5, Fig. 5), But the combination of Yi and Emmerling fails to disclose the wireless sensor further comprising: a circulator for redirecting a mixed-frequency signal received by the transmitting/receiving element to a diplexer; the diplexer for directing a portion of the received signal having a first frequency to an RF to DC converter to provide power to the pilot sequence generator and a portion of the received signal having a second frequency as the input signal to the modulator; the circulator also for redirecting the modulated output signal received from the modulator to the transmitting/receiving element to be wirelessly transmitted to the receiver. 

From the teachings of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yi and Emmerling to include the wireless sensor further comprising: a circulator for redirecting a mixed-frequency signal received by the transmitting/receiving element to a diplexer; the diplexer for directing a portion of the received signal having a first frequency to an RF to DC converter to provide power to the pilot sequence generator and a portion of the received signal having a second frequency as the input signal to the modulator; the circulator also for redirecting the modulated output signal received from the modulator to the transmitting/receiving element to be wirelessly transmitted to the receiver in order to receive and transmit signals with one antenna circuit and provide power to the generator, thereby reduce power requirements.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689